Exhibit 10.1



 

 

 

 

AMENDMENT NO. 3

 

 

 

 

To

 

 

 

MANUFACTURING SERVICES AGREEMENT

 

Dated as of 4 May 2018

 

 

Between

 

Proteon Therapeutics, Inc.

 

And

 

LONZA LTD

 

 

 

 

 

 

 

Page 1 of 5





 

THIS AMENDMENT No. 3 ("Amendment 3") is made effective as of the 4th day of May,
2018 to the Manufacturing Services Agreement, dated 30 June 2015 between Proteon
Therapeutics, Inc. (“Proteon” or “Customer”) and Lonza Ltd (“Lonza”), as amended
from time to time (the “Agreement”),

 

 

BETWEEN:

 

Proteon Therapeutics Inc., having its address at 200 West Street, Waltham,
Massachusetts

 

and

 

Lonza Ltd., a Swiss Corporation having a place of business at
Münchensteinerstrasse 38, CH-4002 Basel, Switzerland

 

 

WHEREAS

 

A.Proteon and Lonza entered into the Agreement, under which Lonza is required to
perform Services relating to the Cell Line and Product described therein, and

 

B.Parties wish to make several changes to the Agreement.

 

NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:

 

1.The following terms shall be deleted in their entirety from Clause 1 and
replaced with the following:

 

“Applicable Laws” means all relevant federal, state and local laws, statutes,
rules, and regulations of any Governmental Authority which are applicable to a
Party’s activities hereunder, including, without limitation, the applicable
regulations and guidelines of any Governmental Authority and all applicable cGMP
together with amendments thereto.

 

“Batch” means a specific quantity of Product that is intended to have uniform
character and quality, within specified limits (including the Specifications),
and is derived from a single run of the Manufacturing Process at 1000L nominal
volume (approx. 800L working volume). The minimum yield requirements for each
Batch (“Minimum Yield”) will be determined by the Parties in good faith after
the release of []* Batches (including the Process Validation Batches).

 

“Regulatory Authority” means the FDA, EMA, and any similar regulatory authority
in the []*. The terms “Regulatory Authority” and “Governmental Authority” shall
include any other regulatory authorities or governmental entities as may be
agreed upon in writing by the Parties, which agreement shall not be unreasonably
withheld or delayed.

 

Capitalized terms used but not otherwise defined herein shall have the meanings
afforded to them in the Agreement.

 

2.Clause 6.2 of the Agreement is hereby amended by adding the following after
the last sentence:

 

“Notwithstanding the forecasting and ordering requirements set forth herein, the
Parties agree that, in the event Customer wishes to manufacture one (1) cGMP
Batch coincident with a pre-approval inspection of Lonza by the FDA, Lonza will
provide Customer with the first available production slot for such Batch upon
receipt of written notice from Customer. In addition, Lonza hereby agrees that
Proteon’s Affiliates shall have the right, from time to time, to order
quantities of a Product hereunder (including one or more Batches of a Campaign),
provided that the acceptance of such order shall be subject to Lonza’s
discretion, if the order is not in line with the Forecast. Any such Affiliate
shall be bound by the terms of this Agreement with respect to any purchase order
placed directly with Lonza hereunder and shall be deemed to have all of the
rights and obligations of Customer under the Agreement. Proteon shall remain
jointly responsible and liable for the performance of the payment obligations
related to such order by Proteon's Affiliate in the event that a breach or
failure of such a payment obligation relating to such order is not remedied by
Proteon's Affiliate within []* after written notice to the Proteon's Affiliate
(with a copy to Customer hereunder) from Lonza requiring such breach or failure
to be remedied by Proteon's Affiliate, Proteon shall immediately fulfill all
outstanding payment obligations.”

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.

Page 2 of 5



 

3.Clause 7.3.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“Promptly following Release of Batches, Customer shall inspect such Batches and
shall have the right to test such Batches to determine compliance with the
Specifications and, if applicable, the Minimum Yield. Customer shall notify
Lonza in writing of any rejection of a Batch based on any claim that it fails to
meet Specifications or Minimum Yield within thirty (30) days of Release, after
which time all unrejected Batches shall be deemed accepted; provided that (a)
Lonza provides timely answers to information requests and resolution of issues
arising from Customer’s review of such Batch (and the thirty (30) day period
shall be extended to account for Lonza’s failure to provide timely answers to
information requests and resolution of such issues); and (b) failure to notify
shall not prejudice Customer’s right to reject or revoke acceptance of the Batch
if the non-conforming condition causing the rejection of such Batch could not
have been detected by Customer’s inspection undertaken pursuant to this Clause
7.3.1; provided that any such notification shall be provided to Lonza within []*
of delivery of the Product. In the event that Customer desires to accept a Batch
prior to the end of the thirty (30) day period, Customer will provide written
notice of such acceptance to Lonza.”

 

4.The first sentence of Clause 7.3.4 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

“7.3.4       Lonza shall replace any Batch (except for an Engineering Batch)
that failed to meet the Specifications (in each case, a “Failed Batch”). Such
replacement shall be made as promptly as practicable, in light of available
manufacturing capacity and in any case as soon as reasonably possible after
confirmation of a Failed Batch. Where possible, such replacement Batch shall be
manufactured with the next scheduled cGMP Batch or Campaign. Customer
acknowledges and agrees that its sole remedy with respect to a Failed Batch is
as set forth in this Clause 7.3.4, and in furtherance thereof, Customer hereby
waives all other remedies at law or in equity regarding the foregoing claims.
Lonza shall not be responsible for the cost of Raw Materials or Customer
Materials consumed in any Failed Batch except to the extent set forth in this
Clause 7.3.4.”

 

5.Clause 8.5.1 of the Agreement shall be deleted entirely and shall be replaced
by the following clause:

 

"8.5.1 Upon reasonable prior written notice, not more than once per calendar
year, starting in January []* and on each succeeding anniversary thereafter,
Lonza may adjust the Batch Price in accordance with the US Department of Labor’s
Bureau of Labor Statistics Pharmaceutical Preparations Index, ethical PCU 325414
(or any successor index) (“PPI”) percentage change, if any, for the most recent
twelve-month period for which figures are available, provided that such
adjustment shall not exceed []* of the Batch Price. The new Price reflecting
such Batch Price adjustment shall be effective for any Batch for which the
Commencement Date is on or after the date of Lonza’s notice to Customer of the
Price adjustment."

 

6.Clause 8.5.2 of the Agreement shall be deleted entirely and shall be replaced
by the following clause:

 

"8.5.2 In addition to the above, the Price may be changed once per calendar
year, starting in January []* and on each succeeding anniversary thereafter,
upon reasonable prior written notice to the Customer (providing reasonable
detail and any other documentation reasonably requested by Customer in support
thereof), to reflect []* that has a material change of more than []* on Lonza’s
cost to perform the Services under this Agreement (as calculated on a pro rata
basis based on Customer’s use of the Facility), provided that such cost changes
are not otherwise covered by PPI. In addition, the Parties will work diligently
and in good faith to achieve all feasible cost savings with respect to Lonza’s
processes and materials and pass on at least []* of such savings to Proteon in
the form of Batch Price reductions."

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.

Page 3 of 5



 

7.For purposes of clarity, in accordance with Clause 11.1.1 of the Agreement,
Lonza hereby agrees that the Manufacturing Process was used to manufacture and
deliver the Process Validation Batches and that, as of the date hereof, no Lonza
Information or Lonza Background Intellectual Property has been incorporated into
such Manufacturing Process.

 

8.Clause 12.5 of the Agreement shall be delete entirely and shall be replaced by
the following clause:

 

12.5       LIMITATION OF LIABILITY. (A) EXCEPT FOR BREACH OF CONFIDENTIALITY
OBLIGATIONS UNDER CLAUSE 13 AND EXCEPT AS OTHERWISE PROVIDED IN CLAUSE 12.1 WITH
RESPECT TO THIRD PARTY CLAIMS, LONZA’S LIABILITY TO THE CUSTOMER UNDER THIS
AGREEMENT SHALL IN NO EVENT EXCEED, IN THE AGGREGATE, THE GREATER OF (i) THE
TOTAL AMOUNTS PAID BY CUSTOMER AND ITS AFFILIATES TO LONZA UNDER THE PURCHASE
ORDER FOR THE CAMPAIGN OR SPECIFIC MANUFACTURING SERVICES GIVING RISE TO SUCH
CLAIM AND (ii) THE TOTAL AMOUNTS PAID BY CUSTOMER AND ITS AFFILIATES TO LONZA
UNDER THE PROJECT PLAN GIVING RISE TO SUCH CLAIM FOR DAMAGES IN THE TWELVE (12)
MONTH PERIOD PRECEDING THE FIRST CLAIM FOR DAMAGES, EXCEPT TO THE EXTENT
RESULTING FROM LONZA’S FRAUD, GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT.

 

(B) EXCEPT FOR BREACH OF CONFIDENTIALITY OBLIGATIONS UNDER CLAUSE 13 AND EXCEPT
AS OTHERWISE PROVIDED IN CLAUSE 12.2 WITH RESPECT TO THIRD PARTY CLAIMS,
CUSTOMER’S LIABILITY TO LONZA UNDER THIS AGREEMENT SHALL IN NO EVENT EXCEED, IN
THE AGGREGATE, THE GREATER OF (i) THE TOTAL AMOUNTS PAID BY CUSTOMER AND ITS
AFFILIATES TO LONZA UNDER THE PURCHASE ORDER FOR THE CAMPAIGN OR SPECIFIC
MANUFACTURING SERVICES GIVING RISE TO THE CLAIM AND (ii) THE TOTAL AMOUNTS PAID
BY CUSTOMER AND ITS AFFILIATES TO LONZA UNDER THE PROJECT PLAN GIVING RISE TO
SUCH CLAIM FOR DAMAGES IN THE TWELVE (12) MONTH PERIOD PRECEDING THE FIRST CLAIM
FOR DAMAGES, EXCEPT TO THE EXTENT RESULTING FROM CUSTOMER’S FRAUD, GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT.

 

9.Clause 14.1 of the Agreement shall be delete entirely and shall be replaced by
the following clause:

 

“14.1 Term. This Agreement shall commence on the Effective Date and shall have a
term ending on June 30, 2029, which is the 14th anniversary of the Effective
Date, unless terminated earlier as provided herein or extended by mutual written
consent of the Parties (the “Term”). Notwithstanding the foregoing, each Project
Plan may have separate term and termination provisions so long as the term of
any Project Plan does not extend beyond the Term.”

 

10.Clause 14.2.1 of the Agreement shall be delete entirely and shall be replaced
by the following clause:

 

“14.2.1       by either Party for any reason upon 36 months' prior written
notice to the other Party, provided that (i) Customer shall not exercise this
termination right before 1 January 2020; and (ii) Lonza shall not exercise this
termination right before 1 January 2023;”

 

11.Parties agree to make the following changes to Project Plan A-1, Exhibit C
and Exhibit D.

 

a.Exhibit C (Estimated Project Plan Timeline)

 

Subject to Section 6.1 and 6.2 of the Agreement, the following table will be
added to Exhibit C of Project Plan A-1 (as amended by Amendment 2, effective as
of January 21, 2016), as a non-binding estimate of Customer’s commercial
requirements for Batches:

 

[]*

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.

Page 4 of 5



 

For the sake of clarity, the Parties hereby agree that the Batch scheduled for
Q4 2019 is cancelled and no Cancellation Fee related thereto shall be due or
payable.

 

b.Exhibit D (Price and Payment Terms)

 

Parties hereby agree that the payment schedule set forth in Exhibit D is hereby
deleted and the Batch Price of []* per Batch will be replaced by a Batch Price
of []* per Batch for all orders placed from and after the date hereof.

 

12.A new Clause 6.3.1 will be added between Clause 6.3 and Clause 6.4 of the
Agreement:

 

“6.3.1       Minimum Quantity. During the Term of this Agreement and expressly
conditioned on the FDA’s approval of the Product (including, but not limited to,
FDA’s approval of Lonza as a supplier of the Product), Customer undertakes to
order (by issuing binding purchase orders pursuant to clause 6.2 of this
Agreement) from Lonza a minimum of []*, starting in calendar year 2022. For
example, the []* forecasted in 2022 would be followed by []* in []*. For the
avoidance of doubt, and subject to the first sentence of this Clause 6.3.1,
Parties agree that the first binding purchase order for the 2022 []* shall be
issued ultimately on or before []*. Unless otherwise agreed to by the Parties in
writing, if Customer fails to place a binding purchase order for such []* within
the applicable []* period (including any purchase orders placed by an Affiliate
of Customer for purposes of this calculation), Customer shall pay the Price for
[]* not so ordered within []* days following the end of such period and receipt
of Lonza’s invoice.”

 

13.Remainder of Agreement. All other terms and conditions of the Agreement (as
previously amended) shall remain in full force and effect.

 

14.Entire Agreement. This Amendment 3 and the Agreement supersede all other
prior agreements, understandings, representations and warranties, oral or
written between the parties hereto in respect of the subject matter hereof.

 

 

AS WITNESS the hands of the duly authorized representatives of the parties
hereto the day and year first before written.

 

 

SIGNED BY:   /s/ Bart van Aarnhem For and on behalf of   Lonza Ltd   Sr. Legal
Counsel     Title       SIGNED BY:   /s/ Michael Stanek For and on behalf of    
Lonza Ltd   General Counsel     Head Legal Team Basel     Title       SIGNED BY:
  /s/ Timothy Noyes For and on behalf of   Timothy P. Noyes Proteon
Therapeutics, Inc.         President and CEO     Title      

 

 

 





* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

Page 5 of 5

 

